

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This employment agreement (“Agreement”) is made and entered into as of this date
by and between First American Scientific Corp., a Nevada corporation
(“Corporation”), and Kelly Niavis (“Executive”).
 
WHEREAS, the Corporation and the Executive desire that the term of this
Agreement begin on January 26, 2012 (“Effective Date”); and
 
WHEREAS, the Corporation desires to employ the Executive as its Chief Financial
Officer and Chief Accounting Officer is willing to accept such employment by the
Corporation, on the terms and subject to the conditions set forth in this
Agreement.
 
NOW THEREFORE, IT IS AGREED AS FOLLOWS:
 
Section 1.           Duties.
 
During the term of this Agreement, the Executive agrees to be employed by and to
serve the Corporation as its Chief Financial Officer and Chief Accounting
Officer and the Corporation agrees to employ and retain the Executive in such
capacities.  In such capacity, the Executive shall render such managerial,
administrative and other services as are customarily associated with or incident
to such position and shall perform such other duties and responsibilities for
the Corporation as the Corporation may reasonably require, consistent with such
position.  The Executive shall devote a substantial portion of her business
time, energy, and skill to the affairs of the Corporation as the Executive shall
report to the Corporation’s board of directors.
 
Section 2.           Term of Employment.
 
2.1         Definitions.  For the purposes of this Agreement the following terms
shall have the following meanings:
 
2.1.1  “Termination For Cause” shall mean termination by the Corporation of the
Executive’s employment by the Corporation by reason of the Executive’s willful
dishonesty towards, fraud upon, or deliberate injury or attempted injury to the
Corporation, or by reason of the Executive’s willful material breach of this
Agreement which has resulted in material injury to the Corporation.
 
2.1.2  “Termination Other Than For Cause” shall mean termination by the
Corporation of the Executive’s employment by the Corporation (other than in a
Termination for Cause) and shall include constructive termination of the
Executive’s employment by reason of material breach of this Agreement by the
Corporation, such constructive termination to be effective upon notice from the
Executive to the Corporation of such constructive termination.
 
 
EMPLOYMENT AGREEMENT
Page 1
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.3  “Voluntary Termination” shall mean termination by the Executive of the
Executive’s employment other than (i) constructive termination as described
herein, (ii) “Termination Upon a Change in Control,” and (iii) termination by
reason of the Executive’s death or disability as described herein.
 
2.1.5  “Change in Control” shall mean (i) the time that the Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of § 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange
Act”)) have acquired direct or indirect beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of twenty percent (20%) or more of the
Corporation’s outstanding securities, unless a majority of the “Continuing
Directors” approves the acquisition not later than ten (10) business days after
the Corporation makes that determination, or (ii) the first day on which a
majority of the members of the Corporation’s board of directors are not
“Continuing Directors.”
 
2.1.6  “Continuing Directors” shall mean, as of any date of determination, any
member of the Corporation’s board of directors of the Corporation who (i) was a
member of that board of directors on December 31, 2011, (ii) has been a member
of that board of directors for the two years immediately preceding such date of
determination, or (iii) was nominated for election or elected to the
Corporation’s board of directors with the affirmative vote of the greater of (x)
a majority of the Continuing Directors who were members of the Corporation’s
board of directors at the time of such nomination or election or (y) at least
two Continuing Directors.
 
2.2           Initial Term.  The term of employment of the Executive by the
Corporation shall be for a period of three years beginning with Effective Date
(“Initial Term”), unless terminated earlier pursuant to this Agreement.  At any
time prior to the expiration of the Initial Term, the Corporation and the
Executive may by mutual written agreement extend the Executive’s employment
under the terms of this Agreement for such additional periods as they may agree.
 
2.6           Death.  In the event of the Executive’s death during the term of
this Agreement, the Executive’s employment shall be deemed to have terminated as
of the last day of the month during which her death occurs and the Corporation
shall promptly pay to her estate or such beneficiaries as the Executive may from
time to time designate all accrued salary, bonus compensation to the extent
earned, vested deferred compensation (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Corporation in which the Executive is a
participant to the full extent of the Executive’s rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by the
Executive in connection with her duties hereunder, all to the date of
termination, but the Executive’s estate shall not be paid any other compensation
or reimbursement of any kind, including without limitation, Severance
Compensation.
 
2.7           Voluntary Termination.  In the event of a Voluntary Termination,
the Corporation shall promptly pay all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Corporation in which
 
 
 
 
 
EMPLOYMENT AGREEMENT
Page 2
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the Executive is a participant to the full extent of the Executive’s rights
under such plans, accrued vacation pay and any appropriate business expenses
incurred by the Executive in connection with her duties hereunder, all to the
date of termination, but no other compensation or reimbursement of any kind,
including without limitation, Severance Compensation.
 
2.8           Termination Upon a Change in Control.  In the event of a
Termination Upon a Change in Control, the Executive shall immediately be paid
all accrued salary, bonus compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plans of
the Corporation in which the Executive is a participant to the full extent of
the Executive’s rights under such plans (including accelerated vesting, if any,
of any awards granted to the Executive under the Corporation’s Stock Option
Plan), accrued vacation pay and any appropriate business expenses incurred by
the Executive in connection with her duties hereunder, all to the date of
termination, and all Severance Compensation, but no other compensation or
reimbursement of any kind.
 
2.9           Notice of Termination.  The Corporation may effect a termination
of this Agreement pursuant to the provisions of this Section upon giving thirty
(30) days’ written notice to the Executive of such termination.  The Executive
may effect a termination of this Agreement pursuant to the provisions of this
Section upon giving thirty (30) days’ written notice to the Corporation of such
termination.
 
Section 3.           Salary, Benefits and Bonus Compensation.
 
3.1           Base Salary.  As payment for the services to be rendered by the
Executive as provided in Section 1 and subject to the terms and conditions of
Section 2, the Corporation agrees to pay to the Executive a “Base Salary” for
the twelve (12) calendar months beginning the Effective Date at the rate of
$72,000 per annum payable in 12 equal monthly installments of $6,000.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYMENT AGREEMENT
Page 3
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
3.3         Additional Benefits.  During the term of this Agreement, the
Executive shall be entitled to the following fringe benefits:
 
3.3.1  Executive Benefits.  The Executive shall be eligible to participate in
such of the Corporation’s benefits and deferred compensation plans as are now
generally available or later made generally available to executive officers of
the Corporation, including, without limitation, the Corporation’s Stock Option
Plan, profit sharing if any.  For purposes of establishing the length of service
under any benefit plans or programs of the Corporation, the Executive’s
employment with the Corporation will be deemed to have commenced on the
Effective Date.
 
3.3.2 Vacation.  The Executive shall be entitled to four (4) weeks of vacation
during each year during the term of this Agreement and any extensions thereof,
prorated for partial years.
 
3.3.6 Reimbursement for Expenses.  During the term of this Agreement, the
Corporation shall reimburse the Executive for reasonable and properly documented
out-of-pocket business and/or entertainment expenses incurred by the Executive
in connection with her duties under this Agreement..
 
Section 5.           Outside Activities of Executive.
 
The Corporation acknowledges that the Executive has commitments and business
activities not related to the Corporation. There shall be no restriction on the
Executive’s ability to fulfill such commitments or engage in such business
activities, provided that during the term of the Executive’s employment under
this Agreement or for a period of six months after the termination of such
employment (other than a Termination Other Than For Cause or a Termination Upon
Change in Control) the Executive shall not divert away from the Corporation, for
officers personal benefit, or for the benefit of an organization in which
officer has a material financial interest, any opportunity, arising during such
period unless the Corporation’s board of directors have determined not to pursue
such opportunity.
 
Nothing in this Agreement shall preclude the Executive from devoting time during
reasonable periods required for investing personal assets and/or those of family
members in such form or manner that will not violate this Agreement and these
activities will be permitted so long as they do not materially adversely affect
the performance of the Executive’s duties and obligations to the Corporation.
 
Section 6.           Payment Obligations.
 
The Corporation’s obligation to pay the Executive the compensation and to make
the arrangements provided herein shall be unconditional, and the Executive shall
have no obligation whatsoever to mitigate damages hereunder.  If litigation
after a Change in Control shall be
 
 
 
 
 
 
 
 
EMPLOYMENT AGREEMENT
Page 4
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
brought to enforce or interpret any provision contained herein, the Corporation,
to the extent permitted by applicable law and the Corporations’ articles of
incorporation and bylaws, hereby indemnifies and will pay the Executive for the
Executive’s reasonable attorneys’ fees and disbursements incurred in such
litigation.
 
Section 7.           Confidentiality.
 
The Executive agrees that all confidential and proprietary information relating
to the Corporation’s business shall be kept and treated as confidential both
during and after the term of this Agreement, except as may be permitted in
writing by the Corporation’s board of directors or as such information is within
the public domain or comes within the public domain without any breach of this
Agreement.  Further, nothing herein shall preclude the information contained
herein pursuant to rules and regulations of the Securities and Exchange
Commission.
 
Section 8.           Withholdings.
 
All compensation and benefits to the Executive hereunder shall be reduced by all
federal, state, local and other withholdings and similar taxes and payments
required by applicable law.
 
Section 9.           Indemnification.
 
In addition to any rights to indemnification to which the Executive is entitled
to under the Corporation’s articles of incorporation and bylaws, the Corporation
shall indemnify the Executive at all times during and after the term of this
Agreement to the maximum extent permitted under Nevada Business Corporation Act
or any successor provision thereof and any other applicable state law, and shall
pay the Executive’s expenses in defending any civil or criminal action, suit, or
proceeding in advance of the final disposition of such action, suit or
proceeding, to the maximum extent permitted under such applicable state laws.
 
Section 10.         Notices.
 
Notice under this Agreement shall be in writing and shall be effective when
actually delivered.  If mailed, notice shall be deemed effective 48 hours after
mailing as registered or certified mail, postage prepaid, directed to the other
party at the address set forth below or such other address as the party may
indicate by written notice to the other:
 
First American Scientific Corp.
Kelly Niavis /S/ KELLY NIAVIS

#201 - 30758 South Fraser
_______________________

Abbotsford, British Columbia
_______________________

Canada  V2T 6L4
­­­­­­­_______________________

 
Time is of the essence of this Agreement.
 
 
 
 
EMPLOYMENT AGREEMENT
Page 5
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 12.         No Release.
 
Both parties agree that the termination of this Agreement or the expiration of
the term of this Agreement shall not release either party from any obligations
under Sections this Agreement.
 
Section 13.         Survival.
 
Any of the terms and covenants contained in this Agreement which require the
performance of either party after Termination shall survive such Termination.
 
Section 14.         Waiver.
 
Failure of either party at any time to require performance of any provision of
this Agreement shall not limit the party’s right to enforce the provision, nor
shall any waiver of any breach of any provision be a waiver of any succeeding
breach of any provision or a waiver of the provision itself for any other
provision.
 
Section 15.         Assignment.
 
Except as otherwise provided within this Agreement, neither party hereto may
transfer or assign this Agreement without prior written consent of the other
party.
 
Section 16          Law Governing - Jurisdiction and Venue
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.  Exclusive jurisdiction and venue of any actions brought
under this Agreement will the state or federal courts of Nevada.
 
Section 17.         Attorney Fees.
 
In the event a suit or action is brought by any party under this Agreement to
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the trial court and/or appellate court.
 
Section 18.         Presumption.
 
This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.
 
Section 19.         Computation of Time.
 
In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall be
included, unless it is a
 
 
EMPLOYMENT AGREEMENT
Page 6
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Saturday, Sunday or a legal holiday, in which event the period shall begin to
run on the next day which is not a Saturday, Sunday or a legal holiday, in which
event the period shall run until the end of the next day thereafter which is not
a Saturday, Sunday or legal holiday.
 
Section 20.         Titles and Captions.
 
All article, section and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.
 
Section 21.         Pronouns and Plurals.
 
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons may require.
 
Section 22.         Entire Agreement.
 
This Agreement contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them respecting the
subject matter of this Agreement.
 
Section 23.         Agreement Binding.
 
This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.
 
Section 24.         Savings Clause.
 
If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.
 
IN WITNESS WHEREOF, the parties have executed this Agreement, the _____ day of
December 2011.
    

   Corporation        First American Scientific Corp.           BY:  BRIAN
NICHOLS      Brian Nichols      Title: President      Corporate Seal applied

 
 
EMPLOYMENT AGREEMENT
Page 7
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   Executive        KELLY NIAVIS    Kelly Niavis

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYMENT AGREEMENT
Page 8
 

 
 

--------------------------------------------------------------------------------

 
